UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 6/30/10 Item 1. Proxy Voting Records. ALLIANT ENERGY CORP. Ticker: LNT Security ID: 018802108 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Bennett For For Management 1.2 Elect Director Darryl B. Hazel For For Management 1.3 Elect Director David A. Perdue For For Management 1.4 Elect Director Judith D. Pyle For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For
